Title: From John Adams to Ward Nicholas Boylston, 7 October 1816
From: Adams, John
To: Boylston, Ward Nicholas



Dear Sir
Quincy October 7th. 1816

Your kind favour of the 27th. of Septr. has greatly obliged me. The Will of your Uncle has not Surprised me. I have known his Mind more than forty years ago. I believed him insane “quoad hoc,” at that time, as much as I do now. There was a Sense of Integrity and Benevolence and Humanity in him, united with the Wild Vagaries of a Monk and a Miser. A more curious Character is not to be found in History or Romance. I could relate to you many Anecdotes, which I have never thought worth while to hint to you.
I rejoice that you have renounced your Idea of a Cabinet of Boylston Pictures. You must have perceived the national Antipathy to Aristocratical Families. Dr Zabdiel Boylston deserveded Sepulchal Monument. Your Uncle Nicholas has deserved to be remember’d. And you have deserved a Niche in Harvard Colledge as well as your Uncle. But ostentatius displays of your Family Merits, will ruin all. Will destroy all the good Effects of your real Benevolence. I regret the Boylston Street and the BoylstonMarket, and even the Town of Boylston.
These may appear Paradoxes to you, But they are not to me.
I advise you to give your Pictures and your Property to your own Posterity, as I am determined to dispose of mine, little modicum as it is. And leave to Providence the disposition of it, after our decease.
I am, affectionately your Friend and Cousin
John Adams